Case 1:21-cv-01962-JMS-DLP Document1 Filed 07/06/21 Page 1 of 7 PagelD #: 1

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

FILED

COURT
UNITED STATES DISTRICT COU NUL -6 2001

 

 

 

for the
Sothi : CLERK'S OFFICE
outhern District of Indiana U.S. CLE
Sou s INDIANAPOLIS, INDIANA
co 1
)  caseNo. 14g, 27 -6V- 196 2 JMS -DLBa
: “tf ) (to be filled in b
yy the Clerk’s Office)
gle SW: | LOM S )
. Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) Jury Trial: (check one) [ J Yes 0
If the names of all the plaintiffs cannot fit in the space above,
Please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-y- )
)
)
)
Fox £9
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date, the full name of a person known to be a minor, or a complete financial account
number. A filing may include only: the last four digits of a social security number, the year of an individual’s
birth, a minor’s initials, and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievances, witness statements,
evidence, or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page 1 of 6
Case 1:21-cv-01962-JMS-DLP Document1 Filed 07/06/21 Page 2 of 7 PagelD #: 2

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be heard
in federal court: cases involving a federal question and cases involving diversity of citizenship of the parties.
Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties is a federal
question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of citizenship
case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (chegk all that apply)

[ | Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that are
at issue in this case.

Tin Sef. Theead “en foe np (Le -s« Ahot Lo SF
Con key

ye Set-lmrent money! They are, scnina Pesele
ja be the miaelon to bul pre Lar my 200, 00.0, B00 cloll& “set lemeny/

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintifi(s)

a. If the plaintiff is an indiyjdual:
The plaintiff, (ame) Vs ln Mi | | ( Om S __,is acitizen of

the State of (name) “Ton olan Qa , OR is a citizen of

 

 

(foreign nation)
b. If the plaintiff is a corporation, partnership, or other entity:
The plaintiff, (name) , is incorporated under
the laws of the State of (name) _, and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the same

information for each additional plaintiff.)

Page 2 of 6
Case 1:21-cv-01962-JMS-DLP Document1 Filed 07/06/21 Page 3 of 7 PagelD #: 3

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

 

2. The Defendant(s)

a. If the defendant is an individual:

The defendant, (name)
the State of (name)

, 1s a citizen of

, OR is a citizen of

 

 

(foreign nation)
b. If the defendant is a corporation, partnership, or other entity:
The defendant, (name) Fo 4 45 T , iS incorporated under

 

the laws of the State of (name) tind ano , and has its

principal place of business in the State of (name) ___J>-n fie an

Or is incorporated under the laws of (reign nation) ;

and has its principal place of business in (name) Fo x Ss 7.

(f more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

260,000,000
/

 

 

IL. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Pt Roeter ()i 5 williarts
[033 B tWash We fon Sf

Leh anagels! flerica
treliana’ C6222

(3172). F607 - 53 YL

 

Page 3 of 6
Case 1:21-cv-01962-JMS-DLP Document1 Filed 07/06/21 Page 4 of 7 PagelD #: 4

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation or other entity. For an individual
defendant, include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Alia Black burn
OMO Aetwo-k Pl

 

Frolienay als A Mii Che
ZLnchiana YU (271g
(2) 633-5900

 

Sherman Zuccle te
(0910 Network P|:

 

apr fi &
Zinchiana  Yb62TK
(517) G32-5:960

 

mel, s5 4 Crash
(Flo Network Pf.

 

 

Tang paaapales Amr 2 Ch

 

(212) 6322-64900

 

Page 4 of 6
Case 1:21-cv-01962-JMS-DLP Document1 Filed 07/06/21 Page 5 of 7 PagelD #: 5

De Lend ont No Cov ctrep Crow

C90 Metwor-k p/
Pnet ena polis Amr rt C4

Tndiana fF C27TV
(B17) @ 32-5 40°

Defedlot Ko 4 Lindsey Calon

Fd enapolis FoF TS
(AT) 632- FO

De budak ,
De Pen No & Bearcshelle Cobre

CGr0 Nefuerb /.
pnd anrapel s$ Amir ec
tnd, ‘ana YO2TEK
(7V 632-5700

\ Se fenclant No " Pngele Coa nohe.

04/0 Keteverh TK
pord, acayolr 5 byw 1004
Dadlona LLOTE

(31?) 632-5400
Case 1:21-cv-01962-JMS-DLP Document1 Filed 07/06/21 Page 6 of 7 PagelD #: 6

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the facts
showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

the QZocCsrwerr~ fo Cour-# fer ing

      

tarchel 2 Jil Any § The. “+. ZI, ton

On rag. Lek a& 1f ye , EE lad SRY Ce Rte ERED ee SS

om 9 t. tf] BOor~ x~OO OOO beo «fh o

Fox £4 re Cove fhe Pena Leg ect may. LIE MAT
re the schlla nt anol dD:

%

 

 

4 A 4 L? eS FALE
(L Lo O27 2 t 7 -f- XN GL. ie : 2 YY
f T ty fH yoo a CH) f Gly YG ASE
A it a LAG Ans FO [7 ? VAL Or) AC
\jou her fe Ell niwa Le the ool fed A cr he Sa, of
Ae ds LEae na “Ye a oO LH bre [1 at
CX ’ Lt 1 - : ee f—O0 -F7 - AE Ye ZA pL YQ

 
 

  

Lh ck. The aot yn iS oo

 

 

 

 

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

To toel Lt / he Then heeugh?t is an Charges
x tlactatn:d, 4. fe Ka Le. LIL / VY Gj. rene
Di’ Lop Ad PAY ie,
op Pep LAE my a foll_do fe the pst. Siu Mhesncg

and Confihux<« 2 e lea ye .

 

Page 5 of 6
Case 1:21-cv-01962-JMS-DLP Document1 Filed 07/06/21 Page 7 of 7 PagelD #: 7

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se | (Rev. 12/16) Complaint for a Civil Case)

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be served.
I understand that my failure to keep a current address on file with the Clerk’s Office may result in the dismissal

of my case.

Date of signing: uly = -209-
Signature of Plaintiff Wk l JUL tive

 

Page 6 of 6
